DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 
Response to Amendment
	The amendment filed 10 February 2022 has been entered.
	No claims have been cancelled.
Claims 12-17 are new.
	Claims 1-17 are currently pending and considered below.

Priority
	This application is a continuation of U.S. Application 15/794,588 filed on 26 October 2017 and issued as U.S. Patent No. 10,603,538 on 31 March 2020, which claims priority to U.S. Provisional Application 62/438,339 filed on 22 December 2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler et al. (US Patent No. 6761667).
Regarding independent claim 1, Cutler discloses a treadmill (Fig 1; hiking exercise apparatus 10), the treadmill comprising:
a structure (treadbase 14) for operation by a user in a seated position (the Office notes that this limitation represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Cutler is capable of being operated by a user in a seated position, for example a user sitting on a chair or seat or on the floor behind the treadmill while walking his/her feet on endless belt 36) having:
a front portion and a rear portion (front portion at distal end 24, rear portion at proximal end 22), wherein the front portion has a first height that is greater than a second height of the rear portion (in the broadest reasonable interpretation, when the structure of the treadmill of Cutler is positioned at an incline as is shown in Fig. 1, the front portion at distal end 24 has a height that is greater than a height of the rear portion at proximal end 22);
a front roller rotatably mounted on the front portion of the structure (Col. 5 lines 38-41, “treadbase 14 comprises a treadbase frame 32, first and second rollers 34 (only one roller 34 shown) on proximal and distal ends of frame 32, respectively”, see also Figs. 3-4 showing front and rear rollers);
a rear roller rotatably mounted on the rear portion of the structure such that the rear roller is disposed parallel to the front roller (Col. 5 lines 38-41 cited above, see Figs. 3-4) and is spaced apart from the front roller by a longitudinal distance that is 10 inches or greater but less than 30 inches (Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the disclosed range of lengths includes between about 24 inches to less than 30 inches, which overlaps with the claimed range of 10 inches or greater but less than 30 inches); and
a belt mounted around the front and rear rollers (endless belt 36).

    PNG
    media_image1.png
    595
    562
    media_image1.png
    Greyscale

Regarding claim 2, Cutler further discloses wherein the structure includes a pair of side frames (annotated Fig. 1, two sides of treadbase frame 32 of treadbase 14, see Col. 5 lines 38-41), and wherein the structure lacks any front structure that connects the pair of side frames in front of the front roller (see Figs. 1-2 which show no front structure connecting side frames in front of front roller at distal end 24).
Regarding claim 6, Cutler further discloses an adjustable support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) that is configured to raise and lower one of the front portion or the rear portion of the treadmill to adjust an angle of the treadmill relative to the ground (Col. 8 lines 63 - Col. 9 line 3, “Each of these examples of linear extending assemblies is an example of means for selectively moving a treadbase, such as treadbase 14. Lower portion 55, for instance, selectively moves treadbase 14 between an upper, inclined position and a lower, declined position. Actuation of motor 60 selectively moves the two-part telescoping assembly comprising upper and lower portions 54, 55 of handrail assembly 16 between a contracted position and an extended position”).
Regarding claim 10, Cutler further discloses wherein the adjustable support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) is coupled to the structure (Col. 7 lines 50-53, “handrail assembly 16 comprises: (i) first and second upstanding members 50, 51, each of which are pivotally coupled to support base 12 and treadbase 14”) and contacts a surface on which the treadmill is positioned (lower portion 55 of support structure pivotally coupled to surface of support base 12, on which the treadmill is positioned).



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Disch (US Patent No. 6224516).
Regarding claim 8, Cutler discloses a treadmill (Fig 1; hiking exercise apparatus 10), the treadmill comprising:
a structure (treadbase 14) for operation by a user in a seated position (the Office notes that this limitation represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Cutler is capable of being operated by a user in a seated position, for example a user sitting on a chair or on the floor behind the treadmill while walking his/her feet on endless belt 36) that includes:
a pair of side frames (annotated Fig. 1 above, two sides of treadbase frame 32 of treadbase 14, see Col. 5 lines 38-41), each having a front portion and a rear portion (front portion at distal end 24, rear portion at proximal end 22)
a front roller rotatably mounted on the front portions of the pair of side frames (Col. 5 lines 38-41, “treadbase 14 comprises a treadbase frame 32, first and second rollers 34 (only one roller 34 shown) on proximal and distal ends of frame 32, respectively”, see also Figs. 3-4 showing front and rear rollers);
a rear roller rotatably mounted on the rear portion of the pair of side frames such that the rear roller is disposed parallel to the front roller (Col. 5 lines 38-41 cited above, see Figs. 3-4) and is spaced apart from the front roller by a longitudinal distance that is 10 inches or greater but less than 30 inches (Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the disclosed range of lengths includes between about 24 inches to less than 30 inches, which overlaps with the claimed range of 10 inches or greater but less than 30 inches); 
a belt that circumscribes the front roller and the rear roller (endless belt 36);
an electric motor (motor 37) operably mounted on the structure (see Fig. 1); 
wherein the structure has a greater height at a front portion than at a rear portion (in the broadest reasonable interpretation, when the structure of the treadmill of Cutler is positioned at an incline as is shown in Fig. 1, the front portion at distal end 24 has a height that is greater than a height of the rear portion at proximal end 22); and
the structure lacking any front structure that connects to the pair of side frames in front of the front roller (see Figs. 1-2 which show no front structure connecting side frames in front of front roller at distal end 24).

Cutler does not teach wherein the electric motor is positioned so that it is circumscribed by the belt. 
Disch teaches an analogous treadmill (treadmill device 10) comprising an electric motor (15) positioned so that it is circumscribed by a belt (continuous conveyer belt 11; see Figs. 4 and 6). 

    PNG
    media_image2.png
    389
    488
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motor of Cutler to be positioned so that it is circumscribed by the belt, as is similarly taught by Disch, for the purpose of preventing a user from accidentally contacting the components of the motor during operation of the treadmill.
Regarding claim 9, Cutler as modified by Disch teaches wherein the longitudinal distance is between 14-28 inches (Cutler Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the disclosed range of lengths includes between about 24 inches to 28 inches, which overlaps with the claimed range of 14-28 inches).
Regarding claim 11, Cutler as modified by Disch further teaches a support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) coupled to the structure and configured to create an angle relative to the ground for the treadmill (Cutler Col. 8 lines 63 - Col. 9 line 3, “Each of these examples of linear extending assemblies is an example of means for selectively moving a treadbase, such as treadbase 14. Lower portion 55, for instance, selectively moves treadbase 14 between an upper, inclined position and a lower, declined position. Actuation of motor 60 selectively moves the two-part telescoping assembly comprising upper and lower portions 54, 55 of handrail assembly 16 between a contracted position and an extended position”).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) in view of Disch (US Patent No. 6224516), and further in view of Pan et al. (US Publication No. 20070004562).
Cutler et al. as modified by Disch teaches the invention as substantially claimed, see above.
Regarding claim 13, Cutler as modified does not teach a remote control for remotely controlling operation of the treadmill.
Pan, in the same field of endeavor with regards to controlling operations of a treadmill, teaches a remote control (Figs. 2-3) for controlling operations of a treadmill (as shown in Fig. 4; paragraph [0015], “A housing 10 has a battery chamber 11 and a circuit board 12 therein and has a speed controller 14, a slope controller 15, a pulse sensor 16 and an emergency stop button 17 thereon. The controllers 14, 15, the pulse sensor 16 and emergency stop button 17 are connected to the circuit board 12 via wires (not shown). The circuit board 12 emits infrared rays to control the treadmill by wireless.”), where the remote control is configured to be held in a user’s hand while operating the treadmill (see Fig. 4; paragraph [0017], “In use, the user holds the remote control of the present invent in a hand and runs on the treadmill. While the user puts a finger on the pulse sensor 16, the emits signals to the treadmill to shows the pulses on a screen (not shown) on a panel as well as while the user wants to change the speed or the slope, he/she only has to operate the speed controller 14 and the slope controller 15. Therefore, as shown in FIG. 4, the user can operate all of the functions of the treadmill when he/she is running by manipulating the remote control of the present invention without having to slow down or stop”).

    PNG
    media_image3.png
    443
    673
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    413
    573
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    453
    474
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Cutler et al. to include a remote control for controlling operations of the treadmill, as is similarly taught by Pan, for the purpose of allowing a user to remotely control various functions of the treadmill including speed, slope, and emergency stop without interfering with exercises being performed thereon.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) in view of Disch (US Patent No. 6224516), and further in view of Jones (US Patent No. 7674206).
Cutler et al. as modified by Disch teaches the invention as substantially claimed, see above.
Regarding claim 14, Cutler et al. as modified does not teach a bed between the front roller and the rear roller, and a force sensor operably positioned to sense a force applied to the bed.
Jones teaches an analogous treadmill (Fig. 2) comprising a front roller (forward belt drive 19) and a rear roller (rearward belt driver 20), a bed (deck plate 89) between the front roller (19) and the rear roller (20), and a force sensor (87) operably positioned to sense a force applied to the bed (Col. 7 lines 29-32, “In one embodiment, the rehabilitation device may include a sensor 87 disposed between a spacer 88 and a deck plate 89, and may be adapted to detect the presence or absence of a person on the treadmill”), where the force sensor is capable of controlling the power to the treadmill (Col. 7 lines 32-34, “The power to the machine may be controlled by the sensing of the presence of an individual on the machine”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Cutler et al. to include a bed between the front roller and the rear roller, and a force sensor, as is similarly taught by Jones, for the purpose of allowing the power to the treadmill to be controlled based on the presence or absence of a user thereon (Jones Col. 7 lines 32-34), thereby providing an energy efficient treadmill.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Pan et al. (US Publication No. 20070004562).
Cutler et al. teaches the invention as substantially claimed, see above.
Regarding claim 16, Cutler does not teach a remote control for remotely controlling operation of the treadmill.
Pan, in the same field of endeavor with regards to controlling operations of a treadmill, teaches a remote control (Figs. 2-3) for controlling operations of a treadmill (as shown in Fig. 4; paragraph [0015], “A housing 10 has a battery chamber 11 and a circuit board 12 therein and has a speed controller 14, a slope controller 15, a pulse sensor 16 and an emergency stop button 17 thereon. The controllers 14, 15, the pulse sensor 16 and emergency stop button 17 are connected to the circuit board 12 via wires (not shown). The circuit board 12 emits infrared rays to control the treadmill by wireless.”), where the remote control is configured to be held in a user’s hand while operating the treadmill (see Fig. 4; paragraph [0017], “In use, the user holds the remote control of the present invent in a hand and runs on the treadmill. While the user puts a finger on the pulse sensor 16, the emits signals to the treadmill to shows the pulses on a screen (not shown) on a panel as well as while the user wants to change the speed or the slope, he/she only has to operate the speed controller 14 and the slope controller 15. Therefore, as shown in FIG. 4, the user can operate all of the functions of the treadmill when he/she is running by manipulating the remote control of the present invention without having to slow down or stop”).

    PNG
    media_image3.png
    443
    673
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    413
    573
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    453
    474
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Cutler et al. to include a remote control for controlling operations of the treadmill, as is similarly taught by Pan, for the purpose of allowing a user to remotely control various functions of the treadmill including speed, slope, and emergency stop without interfering with exercises being performed thereon.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 7674206).
Regarding independent claim 1, Jones discloses a treadmill (Fig. 2), the treadmill comprising: 
a structure (frame 14) for operation by a user in a seated position (the Office notes that this limitation represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Jones is capable of being operated by a user in a seated position, for example a user sitting on a chair or on a bed, as is shown in Fig. 7, behind the treadmill while walking his/her feet on endless belt 12) having:
a front portion and a rear portion (front portion at first end 17 and rear portion at end 60), wherein the front portion has a first height that is greater than a second height of the rear portion (in the broadest reasonable interpretation, as feet 62 are disclosed as being height adjustable, Col. 5 lines 6-9, “At least one contact point which may be in the form of feet 62, may project from a bottom of the second end of the frame 14 and may be adjustable in height”, adjusting the height of the feet 62 will adjust an angle of the rear portion of the treadmill relative to the ground on which the feet rest, and therefore the structure of the treadmill is capable of achieving a configuration wherein the front portion has a height that is greater than that of the rear portion by adjusting the height of feet 62);
a front roller (forward belt driver 19) rotatably mounted on the front portion of the structure (axis of rotation coaxial with pivot axis 18, see Fig. 2), 
a rear roller (rearward belt driver 20) rotatably mounted on the rear portion of the structure (axis of rotation shown in Fig. 2) such that the rear roller is disposed parallel to the front roller and is spaced apart from the front roller by a longitudinal distance that is approximately 30 inches (see Fig. 5; length 48 between the forward belt driver 19 and rearward belt driver 20, Col. 4 lines 40-42, “In one embodiment, such a length 48 may be approximately 30 inches long”), and 
a belt (endless belt 12) mounted around the front and rear rollers.

    PNG
    media_image6.png
    633
    483
    media_image6.png
    Greyscale

	Jones teaches the longitudinal distance between the front and rear rollers (19, 20) to be approximately 30 inches, which is 10 inches or greater, but does not necessarily teach wherein the longitudinal distance is less than 30 inches. However, absent a showing by Applicant of criticality of this limitation, and as Jones uses the term “approximately” to define the longitudinal distance, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to be less than 30 inches, since such a modification would have involved a mere change in size and would have been an obvious matter of design choice, and as a change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 3, Jones as modified further teaches a bed (deck plate 89; see Fig. 2) between the front roller (19) and the rear roller (20), and a force sensor (87) operably positioned to sense a force applied to the bed (Col. 7 lines 29-32, “In one embodiment, the rehabilitation device may include a sensor 87 disposed between a spacer 88 and a deck plate 89, and may be adapted to detect the presence or absence of a person on the treadmill”).
	Regarding claim 6, Jones as modified further teaches an adjustable support structure (feet 62) that may be used to raise and lower one of the front portion or rear portion of the treadmill to adjust an angle of the treadmill relative to the ground (Col. 5 lines 6-9, “At least one contact point which may be in the form of feet 62, may project from a bottom of the second end of the frame 14 and may be adjustable in height”, where adjusting the height of the feet 62 will adjust an angle of the rear portion of the treadmill relative to the ground on which the feet rest).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 7674206) and further in view of Schmidt (US Patent No. 8333681).
Jones as modified by Moon et al. teaches the invention as substantially claimed, see above.
Regarding claim 7, Jones teaches wherein the adjustable support structure includes a pair of supports (pair of feet 62, see Fig. 2), but does not teach wherein each of the pair of supports include a first leg and a second leg, and wherein each first and second leg is pivotally attached to the structure, wherein the first leg of each of the pair of supports includes a post which engages an adjustment slot which includes a plurality of receivers, and wherein by changing which of the receivers into which the post is engaged, the user is able to adjust the angle of the treadmill.
Schmidt, in the same field of endeavor as Jones with regards to adjustable supports for exercise machines, teaches an adjustable support structure that includes a pair of supports (forward feet 526) with a first leg (link arm 528) and a second leg (pivot arm 66, shown as 56 in Fig. 5), the first leg/link arm and the second leg/pivot arm are pivotally attached to a structure of the machine (lower frame 523, see Figs. 5 and 5a), where the first leg/link arm that engages one of a plurality of mechanisms, including bar and hook (equivalent to the post and adjustment slot with a plurality of receivers as claimed), to change the height of an end of the machine, thereby allowing a user to adjust the angle of the machine (Col. 14, lines 34-45, "The pivot arm 66 can be held in any of the variety of pivot locations by adjusting the extension of link arm 528. Thus, if the user wishes to increase the inclination 542 to an inclination greater than that depicted in FIG. 5, the user may disengage the far end (not shown) of link arm 528, which may be engaged by a plurality of mechanisms including bar and hook, pin and hole, rack and pinion, latching, ratcheting or other holding mechanisms, and extend the link arm 528, e.g., to the position depicted in FIG. 5A to increase the inclination of the machine to a higher value 542', and resecure the far end of link arm 528 as depicted in FIG. 5A").

    PNG
    media_image7.png
    382
    618
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute each of the pair of supports/feet as taught in Jones with the feet including pivotally attached first leg/link arm and second leg/pivot arm as taught in Schmidt as an alternative for the purpose of achieving the same predictable results of allowing a user to adjust the height of the rear end of the treadmill of Jones, thereby adjusting an angle of inclination of the rear portion of the treadmill as desired.

Response to Arguments
Applicant's arguments filed 10 February 2022 with respect to the rejections of independent claims 1 and 8 have been fully considered but they are not persuasive. Applicant argues that neither Cutler et al. nor Jones teach a treadmill having a structure that has a front portion with a first height that is greater than a second height of a rear portion of the structure. As noted above, Cutler et al. and Jones are both capable of being positioned in an inclined configuration due to the respective adjustable support structures, and therefore are both capable of achieving a configuration in which a height of the front portion is greater than a height of the rear portion.

Allowable Subject Matter
Claims 4-5, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4-5 and 17, the prior art of record fails to disclose a treadmill in combination with all of the structural and functional limitations, and further comprising a computer controller for controlling an electric motor of the treadmill operably connected with a force sensor to disable the electric motor if the force applied to a bed of the treadmill exceeds a predetermined maximum weight, and indicates that the user is standing on the treadmill rather than operating the treadmill in the seated position.
With respect to claims 12 and 15, the prior art of record fails to disclose a treadmill in combination with all of the structural and functional limitations, and further comprising a front roller having a diameter that is larger than a diameter of the rear roller. Specifically, the prior art of record fails to teach alone or in combination a treadmill having a front roller and a rear roller separated by the claimed distances of 10 inches or greater but less than 30 inches with a diameter of the front roller being larger than a diameter of the rear roller. While the prior art does teach treadmills having a front roller with a diameter larger than that of a rear roller, see Trulaske et al. (US Patent No. 5688209), Moon et al. (US Patent No. 8241187), and Southerland (US Publication No. 20080194389), it would not have been obvious to modify the treadmills of Cutler et al. or Jones as cited above. A modification to Cutler et al. to achieve the limitation would require extensive structural changes to maintain the function of the treadmill to provide an incline or a decline, and a simple substitution of the front roller for one of a larger size would interfere with the function of the treadmill to provide a decline. A modification to Jones to achieve the limitation would similarly require extensive structural changes, as a front roller with a larger diameter would create a natural incline of the treadmill when in its neutral state, whereas the treadmill of Jones is intended to maintain a horizontal position when in its neutral state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Office further points to prior arts Maaniitty et al. US Publication 20150251047, Hsu US Publication No. 20120264573, Abboudi et al. US Patent No. 5437588, and Johnston US Patent No. 4869493, which all illustrate treadmills capable of being used by a user in a seated position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784